      Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 1 of 6 PageID #: 21



l!l.A0432
(Rev. 2/84)
                                          Administrative Office of the United States Courts

                                            WITNESS AND EXIDBIT RECORD                        })   t.11:1\rft(:),-.l      ~~(Z,~
DATE2/10}7,o             CASENUMBE~
                          2.0-0              1V\        ~~~~~ii~
                                                                                                            PAGE NUMBER
       .                                                                                                                    PRESIDING
                  NAME OF WITNESS                             DIRECT         CROSS       REDIRECT            RECROSS
                                                                                                                             OFFICIAL

                                                                                                                                        ~·
                                                                                                                        V
                                                                                                                             /
                                                                                                                    ,/
                                                                                                       _V
                                                                                     V
                                                                                          /
                                                                                 /
                                                                         /
                                                         /i 1?1AI ~
                                                       Vi\ 'l;/1             ~~-



                                               /
                                      /
                           /
                    /
              /
  ✓
      /
                                                                                                                          ADMITTED IN
    EXHIBIT NUMBER                                       DESCRIPTION                                               ID
                                                                                                                            EVIDENCE

 ~\)"("":I-              Sc..Uc..J            s~ er                  /(6J-'(" Mt~A<sC                         ~             ,-..1)      .

                         .d tJD     -f".-UerO        O i::-
                                                               0
                                                                   T)t: u s.   VU l..rl ,,,.                 f)(U\ bQsf
                                                                                                               V

                          Q~ f'L~.JNtO cf~~~            "'°B iJ ''-D ,,.l(:.                                                     .1



~7-                       Coft.. · Df- '{t)l..,r N(SS4<;e~
                                  \
                                                                                                             7)/fir btif

ht~-J--                  C.UAo..A~ Lt1J?:fl-                            nu~,,,_ JL1. ~n1p,                    N)             /..--0
                                                                                                   __,,,.     6~            nW:
                                                                                                                            --
                                                                               ~
                                                         ~
                           ~ o l ~~l_;.
Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 2 of 6 PageID #: 22
Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 3 of 6 PageID #: 23


                                                                                            CD
                                                                                                        0
                                                                                                                         )                           (            ,
     -
                                                                                                    ,,
                                                                                                    0
                                                                                                                         ®


                                                                                                                         ,.,                                                     . ~\
                                                                                                                                                                            i, •,•.
                                                                                                                                                                                                                                                            i \,    '
                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                                             ''
                                                                                                                              ,\,         ...                         1'

                                                                                                                                                                                            I
                                                                                                                                                                                                I




                                                               ~i~-\•:',:i,
                                                                                                                                                                            i'          i
                                                                                                         ,,   ·;                          I



                                                                                                                                                     /       ,,
                                                                                                                                                             I                              I,,:
                                                                   l        "           I           ,·. IL                                               '                                  '       \

                                                               -- .:_             '
                                                                                        I


                                                                                              l•I
                                                                                                    \
                                                                                                               '
                                                                                                                   \';
                                                                                                                    '\' .
                                                                                                                         :
                                                                                                                                                ·,       I.'· \
                                                                                                                                                                  I
                                                                                                                                                                             i. . ,



                                                                                              I',
                                                                                                                                     {,
                                                                                                    ,-                                                                     I,,
                                                                                              '.                         ,1     t'                                         ;.'      \ :



                                                                                                                                                                                                                            \


                                                                                                                                                                                                        I :




                                                                                                                                                                                                              . :' \.


                                                                                                                                                                                                                i.
                                                                                                                                                                                                                \,
                                                                                                                                                                                                              :,1.
                                                                                                                                                                                                                J
                                                                                                                                                                                                               \·'',I,,
                                                                                                                                                                                                                                    ,I
                                                                                                                                                                                                                                     t
                                                                                      1\1'·
   ·11.
                                         0


                                    ,;       \             ,:               -




                                    J:           -   \                 ~-       _ _:___\ -                                                                                                                                           1 ·       I



   ll·_ :,
                                                                                                                                                                                                                            '        I
                                                                                                                                                                                                                            ,            I•
                                                                                                                                                                                                                            I.,

    ·w                                                   ; ~   '


                                                                                                                                                                                                                                                   ,'
                                                                                                                                                                                                                                                   '
                  ; 1·•,.,           :                                                                                                                                                                               ',I.                .'·   \

              s   --   -   •    -   \~
                                                                                                                                                                                                                      \•\

             .f_ '!_.l·~_,-:_.~__(•'.l.              i     \~
                                                               ,
                                                                                                                                                                                                                                '         ,_            \
.....   ,                                            Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 4 of 6 PageID #: 24                           ...



                   FibiWt@
            Wolftlll-l...-.....~•I~---·
            n,, , ... -      ,,,._ .,.,.,


                                                                                                                                  fa          -Ill.   •


                                                                                                                                  1-          •!
            (Ji   eiJ.11 !iulmwJ
                                                                                                                                       ,,,_n SJ,


                          -
                     ,r, SouraJ &!rK!!!lll
                     IP Dmu!

                     11 l'lllglm
                     r1Clll!l..r.s
                      QI l.dri~..
                     .11~-
                          USl!Jtl.og           '
                      l11111ueU>o:!1Dm:ni
                      11 Uml1t          !
                    l1C&!!Lr:,g
                   81]" O!lls
                          11111-.
                          11111~
                             +J302431.Q!!l
                          fJ;l,!mage
                             <gl23419miz
                             IWll!I
                          l1snts,ct,,1
                          O'SN¢11!-
                             rsfm!S!ais
                          11. Tdt;laffl
                      !i' c..maca
                      1J1 Coddn
                      (PDNa,&tffl
                      IJ'oe.1a:
                          N~'llll1
                      CPmwtt!I
                                             lii'I
                          App(lrirl!lftt
                      11' Ci9S
                      IP JcumeJ>
                      11 Luudgm
                      D'teg&:l!n
                      D' flc:rt
                      11,.-i
                      IJseli!d'ieal!eM
                      IJWSMffllg!s
                      D'IJS<l'Amnm
                                                                                                                                                                   _,
                                                                                                                                                                    •-.
                                                                                                                                                                          .   -

                                          Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 5 of 6 PageID #: 25



         ,    • , , ~ ~\. ,                                                   I '•   ~                                                          "'   ,   1 l




                                                                                                                                                               •
                                                                                            ., -,,-; .-~·· ~ ··-   ...   ·•_'.'.,,   ...   __




       e-                       a.
             IPSlmNIJ          .•
,.-r         IPSOllteEillrJa!ml
             IPO!m
                tlcm'.ffml
             IP l'l;Jgffl
             IP~
             IP~
             IP~                     l
                Usa,r-tag . !-
             f1 ~Da!m l
             IP CJlendlr             ,
          (P Cilllag
                                    .i
        s(Po,.m                      \

             .,PiJ,.-
               IP~
                   •1J!DC374193.
               -11~
                   ~lvsll
                   IIWI
                (P~
                IP!Npdm-
                   Fllffllbin        1
              · lhd!gram             j
             C,ecm,m                 I.

             IP CGc!ffl              '
             IPllNl!&:s
             IPDNte
                Naffaliem
             IPhlllt!I
                 ~
             CPGFS
             IP--,s
             .1Plca1i:n
             [JI leg &!des
             IP tia-.s
             11' PfflW!lll!J
             IPSNdlalbM
         IP SMSMmlgff           ·
       ' IP im laalllis
         Case 1:21-cr-00001-LPS Document 13 Filed 02/20/20 Page 6 of 6 PageID #: 26




                       Omnia Humanitas
                      "All That is Good for Mankind"

                      PO Box 692, Newark, Delaware, USA 19715                    www.OmniaHumanitas.org

                                     Wednesday, January 8 th , 2020



To Whom It May Concern:

       I am writing on behalf of Sam Gulick, as the grateful recipient of his tireless volunteer efforts.

        Sam is one of our most prized volunteers. Much of the most recently added physical structure
of our two educational farms would not exist except for his help. When we were, quite precipitously,
taking on four sheep from a woman who could no longer care for them due to her advanced cancer,
he directed the team who enclosed a ¾ acre pasture in a single day. When many tired from driving
posts, he kept working. He also single-handedly designed and built the sheep shed. I am a little
older and moving bales of hay from the hay barn to the goat barn was becoming more difficult
because of the uneven terrain. Sam built me two bridges over a ditch so I could more easily move
the hay on my own. Sam notices little things that need to be done, and without fanfare or self
aggrandizement simply does them. I can always rely on Sam; whether it's strengthening the buck
enclosure fences or simply taking care of the trash, he's always there to help.

       While Sam is impatient with himself, he graciously lets others help out, even when it would be
easier to do it on his own. His patience while teaching others is laudable, even when he has to help
them straighten a nail for the umpteenth time. He has been helping a little boy build his own
bookshelf, with dignity and poise.

      Sam's debilitating stutter and other severe health issues, never truly stop him from helping
when he is needed, even to the detriment of his health. I know he is frustrated by his difficulty in
communicating clearly as quickly as he would like. But he never gives up when given the time to
express himself. He is as indefatigable as his poor health allows.

        Please release Sam to the custody of his loving family, the school that cares so much for him,
to his church, and to the volunteer work he does for us all. We will do everything we can to keep him
secure and support him through this.

                                                        Sincerely,



                                                        Melanie Jago     ·   ~ ~         /
                                                        Omnia Humanitas & The Kranz Hill Farm
                                                        616 New London Road, Newark, DE 19711
                                                        302-276-3767
                                                        Melanie_Hiner@yahoo.com
